                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


    JIBRIIL HERSI,                                   )      Case No. 1:18-CV-2437
                                                     )
         Petitioner,                                 )      JUDGE SOLOMON OLIVER, JR.
                                                     )
         v.                                          )      MAGISTRATE JUDGE
                                                     )      THOMAS M. PARKER
    DAVID MARQUIS, Warden,                           )
                                                     )
         Respondent.                                 )      ORDER
                                                     )

        Petitioner, Jibriil Hersi, pro se, filed multiple motions requesting various relief related to

the prosecution of his petition for writ of habeas corpus. First, Hersi moves the court for the

appointment of counsel because he has difficulty understanding legal proceedings and English.

ECF Doc. 11. For the same reasons, Hersi also seeks appointment of an interpreter. Id.

Additionally, Hersi moves to expand the record to include transcript pages that he believes are

missing from the record that Respondent Warden David Marquis filed. ECF Doc. 10 at 4.

Liberally construed, Hersi also requests leave to conduct discovery, so he can “fully

investigat[e]” what happened during a hearing on December 2, 2016 and at trial on March 2 and

3, 2017. 1 Id. On April 10, 2019, Dave Marquis, Warden of Richland Correctional Institution,

responded in opposition to Hersi’s motions. ECF Doc. 12; ECF Doc. 13. On April 15, 2019,

Hersi filed a supplemental brief. ECF Doc. 14.




1
 Pro se habeas petitioners’ pleadings are liberally construed. Franklin v. Rose, 765 F.2d 82, 85 (6th Cir.
1985).
       I.      Motion to Appoint Counsel

       A petitioner seeking writ of habeas corpus does not have an automatic right to counsel.

See McClesky v. Zant, 499 U.S. 467, 495 (1991); Cobas v. Burgess, 306 F.3d 441, 444 (6th Cir.

2002). Similarly, the Supreme Court has held that there is no “abstract, freestanding right to a

law library or legal assistance.” Lewis v. Casey, 518 U.S. 343, 351 (1996). Appointment of

counsel for an indigent habeas petitioner is mandatory only if the district court determines that an

evidentiary hearing is required, or when the petitioner seeks to vacate or set aside a death

penalty. See 18 U.S.C. § 3599(a)(2) (providing that capital habeas corpus petitioners are entitled

to appointment of counsel); Lemeshko v. Wrona, 325 F. Supp. 2d 778, 787 (“Appointment of

counsel in a habeas proceeding is mandatory only if the district court determines that an

evidentiary hearing is required.”); Rules Governing § 2254 Cases, Rule 8(c). In all other

circumstances, the court has considerable discretion in deciding whether to appoint counsel. See

28 U.S.C. § 2254(h); Childs v. Pellegrin, 822 F.2d 1382, 1384 (6th Cir. 1987). “Whenever the

United States magistrate judge or the court determines that the interests of justice so require,

representation may be provided for any financially eligible person who . . . is seeking relief

under [§ 2254].” 18 U.S.C. § 3006A(a)(2)(B); Mira v. Marshall, 806 F.2d 636, 638 (6th Cir.

1986). In determining whether the interests of justice require appointment of counsel, courts

“often consider: (1) the legal complexity of the case; (2) factual complexity of the case, and

(3) petitioner’s ability to investigate and present his claims, along with any other relevant

factors.” Gammalo v. Eberlin, No. 1:5-cv-617, 2006 U.S. Dist. LEXIS 44349 *5 (N.D. Ohio

June 29, 2006) (citing Hoggard v. Purkett, 29 F.3d 469 (8th Cir. 1994)).

       Appointment of counsel is not mandatory in this case. Hersi is not challenging a death

sentence, and the court has not determined that an evidentiary hearing is necessary. 18 U.S.C.



                                                  2
§ 3599(a)(2); Lemeshko, 325 F. Supp. 2d at 787; Rules Governing § 2254 Cases, Rule 8(c).

Further, Hersi has not shown that the interests of justice require counsel to be appointed. 18

U.S.C. § 3006A(a)(2)(B); 28 U.S.C. § 2254(h); Mira, 806 F.2d at 638; Childs, 822 F.2d at 1384.

       Here, Hersi’s claims – that he has limited ability to understand the legal issues involved

in his case and difficulty communicating in English – are not exceptional circumstances

justifying the appointment of counsel. See Lewis, 518 U.S. at 350-51, 356 (deferring to prison

officials in ensuring that inmates with language difficulties have a “reasonably adequate

opportunity to file nonfrivolous claims.”); Canales v. Gray, No. 5:18-cv-1857, 2018 U.S. Dist.

LEXIS 149260 *2–3 (N.D. Ohio 2018) (denying appointment of counsel when a petitioner

claimed “that he ‘do not understand English’ and he had help preparing his petition”); Santiago

v. Doom, No. 3:10-cv-P39, 2010 U.S. Dist. LEXIS 99626 (W.D. Ken. 2010) (denying

appointment of counsel when a petitioner stated that he did not have any legal training, had

difficulty with English, and suffered from several physical and mental difficulties); Pollock v.

Lavender, No. 2:11-cv-00114, 2012 U.S. Dist. LEXIS 12106 *10 (S.D. Ohio 2012) (“[A] pro se

prisoner’s lack of knowledge regarding legal proceedings does not constitute an extraordinary

situation.”), adopted by No. 2:11-cv-00114, 2012 U.S. Dist. LEXIS 24128 (S.D. Ohio 2012).

The court notes that, despite Hersi’s claim that he has difficulty with English, he has

demonstrated the ability to effectively communicate with this court in his petition and

subsequent motions. The court recognizes the difficulties pro se litigants face when petitioning

for habeas corpus relief. Unfortunately, the court has extremely limited resources to provide

attorneys for pro se litigants, and it will do so only in exceptional circumstances. Because no

exceptional circumstances have been shown in this case, Hersi’s motion for appointment of

counsel is DENIED.



                                                 3
       II.     Motion to Appoint an Interpreter

       A habeas petitioner does not have a right to a court-appointed interpreter. See

Echevarriaromas v. Warden, No. 1:17CV641, 2018 U.S. Dist. LEXIS 31615 at *4 (N.D. Ohio

Feb. 2, 2018) (“Petitioners failed to identify any legally cognizable right to the assistance of a

translator or interpreter in preparation of habeas petitioners.”); Youssef v. Miller, No.

1:15CV2150, 2016 U.S. Dist. LEXIS 106279, at *4 (N.D. Ohio Aug. 11, 2016) (“There is not

right to a translator or interpreter for habeas petitioners.”). Furthermore, no provision under the

Antiterrorism and Effective Death Penalty Act (“AEDPA”) authorizes the court to appoint an

interpreter for the preparation of a Habeas petitioner’s pleadings. See generally 28 U.S.C.

§ 2254. If the court later decides to conduct an evidentiary hearing, the court may consider

appointing an interpreter under 28 U.S.C. § 1827. Accordingly, Hersi’s motion to appointment

an interpreter is DENIED.

       III.    Motion to Expand the Record

       Regarding the state-court record, Hersi moves the court to expand the trial record to

include conversations Hersi alleges are missing from the transcript. ECF Doc. 10 at 4.

Specifically, Hersi asserts that pages are missing between pages 742 and 743 of the trial

transcript Warden Marquis filed. Id. A review of the transcript indicates that no pages are

missing. See ECF Doc. 9-2 at 803-04 (transcript pages 742-43). Instead, Hersi appears to seek a

transcript of jury deliberations, or courtroom discussions that might have occurred while the jury

was deliberating. See id. (noting that the court dismissed the jury for deliberations, went off the

record, and returned on the record at 4:25 pm to send everyone home for the evening).

       Under Habeas Rule 7, federal courts have discretion to “direct the parties to expand the

record by submitting additional materials related to the petition.” Rules Governing § 2254



                                                  4
Cases, R. 7(a). Such materials may include “letters predating the filing of the petition,

documents, exhibits, and answers under oath to written interrogatories propounded by the judge.

Affidavits may also be submitted and considered as part of the record.” Id., R. 7(b). However,

federal courts’ discretion to expand the record is tempered by their inability to consider evidence

not presented before the state courts when determining the merits of a claim that the state courts

addressed on the merits. Cf. Moore v. Mitchell, 708 F.3d 760, 780–84 (6th Cir. 2013) (noting

that expanding the record to include evidence that was not before the state courts could conflict

with AEDPA’s requirement that state prisoners first present their claims to state courts); see also

Cullen v. Pinholster, 563 U.S. 170 (2010) (holding that habeas review is limited to the record

before the state court when the state court ruled on the merits of the petitioner’s claim).

       Hersi has not shown that a transcript of jury deliberations, or any conversation that might

have happened in the courtroom while the jury was deliberating, was before the state courts

when they reviewed the merits of his claims. Moore, 708 F.3d at 780–84. Moreover, jury

deliberations have historically been kept private and excluded from trial records in order to

protect the integrity of jury verdicts. See McDonald v. Pless, 238 U.S. 264, 267-68 (1915)

(stating that jury deliberates were “intended to be [] private” and that making them public would

subject jurors to harassment and destroy “all frankness and freedom of discussing and

conference”). Accordingly, Hersi’s motion to expand the record is DENIED.

       IV.     Motion for Discovery

       Liberally construed, Hersi seeks this court’s permission to conduct discovery, so that he

can “fully investigat[e] march-2-2017 and march-3-2017 and dec-2-2016.” ECF Doc. 10 at 4.

Upon review of the record and Hersi’s motion, it appears that Hersi wishes to investigate: (1) a

December 2, 2016, hearing during which trial counsel requested a continuance; (2) trial



                                                  5
counsel’s March 2, 2017, request that the court dismiss his felonious assault charge; and (3) trial

counsel’s March 3, 2017, post-verdict request for a bond hearing, so that he could make

arrangements for his truck. ECF Doc. 11 at 1–3; see also ECF Doc. 9-2 at 751–52. In his

supplemental motion, Hersi further states that he wants video recordings of the court proceedings

on those dates. ECF Doc. 14.

       Habeas petitioners have no right to conduct discovery unless the court approves. See

Rules Governing § 2254 Cases, R. 6(a). Under Habeas Rule 6, the court has discretion to grant

discovery in a habeas case upon a fact-specific showing of good cause. Stanford v. Parker, 266

F.3d 442, 460 (6th Cir. 2001) (citing Bracy v. Gramley, 520 U.S. 890 (1997), and Byrd v.

Collins, 209 F.3d 486, 515–16 (6th Cir. 2000)). Good cause exists only when “specific

allegations before the court show reason to believe that the petitioner may, if the facts are fully

developed, be able to demonstrate that he is . . . entitled to relief.” Bracy, 520 U.S. at 908–09

(omission in original). Further, the party seeking discovery has the burden of proving that the

requested information is material. Stanford, 266 F.3d at 460. “Bald assertions and conclusory

allegations do not provide sufficient ground” for granting a habeas petitioner’s discovery

requests. Bowling v. Parker, 344 F.3d 487, 512 (6th Cir. 2003) (death penalty case) (holding that

a petitioner could not show the district court abused its discretion in denying him an evidentiary

hearing to investigate whether the prosecution had any internal documents linking the victim to

another suspect, which the petitioner believed would support his claim that counsel was defective

for not further investigating the other suspect).

       Hersi has not shown good cause for allowing discovery, or that the subjects he wishes to

discover are material to his habeas petition. Here, Hersi has not set forth any specific factual

allegations indicating that a more-fully developed exploration of trial counsel’s motion for a



                                                    6
continuance, request for dismissal of the felonious assault charge, or request for a bond hearing

would illustrate that he is entitled to habeas relief. Bracy, 520 U.S. at 908–09; Bowling, 344

F.3d at 512. Furthermore, because Hersi’s habeas petition raises claims related only to whether

appellate counsel was effective – and does not assert any claims related to trial counsel’s motion

for a continuance, request to dismiss the felonious assault charge, or request for a bond hearing –

he has not shown that the discovery he seeks to conduct would be material to his habeas petition.

Stanford, 266 F.3d at 460. Accordingly, Hersi’s construed motion for leave to conduct discovery

and supplemental motion are DENIED.

       V.      Summary

       Hersi’s motion for appointment of counsel (ECF Doc. 11), motion to appointment an

interpreter (ECF Doc. 11), motion to expand the record (ECF Doc. 10), motion to conduct

discovery (ECF Doc. 10), and supplemental motion (ECF Doc. 14) are DENIED.


       IT IS SO ORDERED.


Dated: April 16, 2019

                                                     Thomas M. Parker
                                                     United States Magistrate Judge




                                                 7
